Citation Nr: 1108670	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-22 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to his service connected cervical spine disability.

2.  Entitlement to service connection for bilateral plantar fasciitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to August 1977, from February 1980 to May 1980, from June 1984 to March 1985, and from April 1987 to May 2007, with additional periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran's bilateral shoulder claim on appeal was initially characterized as a claim of service connection for "pain in both shoulders, hips and left leg."  In its February 2008 rating decision, the RO recharacterized the issue as "service connection for traumatic arthritis, bilateral shoulders (claimed as bilateral shoulder pain)."  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis or disability identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  A review of the claims file shows that the Veteran has been variously diagnosed as having mild tendonitis in the bilateral shoulders as well as pain radiating into his shoulders from his cervical spine.  Furthermore, in his notice of disagreement and substantive appeal, the Veteran specifically articulated that his shoulder pain was the result of a cervical spine disability.  Having reviewed the Veteran's statements as well as the medical evidence of record, the Board concludes that the Veteran's claim is not limited solely to traumatic arthritis of the shoulders.  Instead, the claim is properly characterized broadly as a claim of service connection for a bilateral shoulder disorder to include as secondary to his service connected cervical spine disability.  

The Veteran testified before the undersigned Acting Veterans Law Judge in September 2010.  A transcript of the hearing is of record.

The issue of for a bilateral shoulder disorder to include as secondary to his service connected cervical spine disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the competent evidence is in equipoise as to whether his plantar fasciitis was incurred or aggravated by active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, plantar fasciitis was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claims.

II.  Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.  As a general matter, service connection requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran also seeks service connection for bilateral plantar fasciitis.  Specifically, he contends that he developed bilateral plantar fasciitis as a result of a rappelling accident sustained while on active duty for training at Camp Shelby, Mississippi, on May 17, 1984.  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

ACDUTRA includes full-time duty with the Army National Guard of any State.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty).

Here, the Veteran's service records show that on May 17, 1984, he was treated for a bilateral heel injury at Camp Shelby, Mississippi, while in the National Guard after rappelling too fast down a tower and hitting both heels.  The physician indicated that he may have possibly fractured his bilateral os calcis; however, X-rays were negative.  He was assigned to his quarters for 24 hours, after which time he was supposed to resume normal duty status.  Significantly, correspondence sent to the Veteran by the Adjutant General's Office in April 1984 ordered him to report to full-time training duty at Camp Shelby from May 12, 1984, to May 18, 1984.  This demonstrates that the Veteran's rappelling accident occurred during ACDUTRA.  

A July 2001 private treatment note from Capital Orthopaedic Clinic diagnosed the Veteran with bilateral plantar fasciitis (to rule-out seronegative spondyloarthropathy) and left ankle pain (probably secondary to residual from a sprain).  The Veteran reported bruising both heels during his May 1984 rappelling accident as well as developing a sprained ankle while playing basketball in December 2000.  The physician suspected that he developed stress fractures of the heels following his 1984 accident.  

A December 2002 Report of Medical Examination indicated that the Veteran experienced occasional heel sensitivity in the morning.  On his April 2007 Report of Medical History at retirement, the Veteran indicated that he experienced pain in both heels. 

The Veteran was afforded a VA feet examination in August 2007, at which time he was diagnosed with bilateral fasciitis of the bilateral feet.  At the time, the Veteran reported bilateral foot pain upon rising in the morning, which lasted for approximately 45 minutes.  In addition, the Veteran described a burning sensation in his heels and indicated that standing in one place increased his foot pain.  An X-ray study of the feet was normal, and the examiner opined that the Veteran suffered from mild incapacity of limitation of walking and standing.  

The Veteran also submitted a private treatment record from podiatric physician L. Tamburino, D.P.M., dated in September 2008, at which time he was diagnosed with plantar fasciitis, tinea pedis, difficulty walking, and pain.  The Veteran reported that his initial injury occurred in 1984 during a rappelling incident in the military, and that his heels hurt afterward, especially when running.  He denied any other direct trauma to his heels since the 1984 injury.  Significantly, Dr. Tamburino indicated that it was at least as likely as not that the Veteran's current plantar fasciitis was related to his initial injury in the military.  

In light of the evidence, the Veteran is entitled to service connection for his bilateral plantar fasciitis.  The evidence shows that he suffered a bilateral heel injury in active service.  The evidence further demonstrates that he currently suffers from plantar fasciitis.  Significantly, Dr. Tamburino, a podiatrist, indicated that it was at least as likely as not that the Veteran's current plantar fasciitis was related to his initial injury in the military.  

A review of the Veteran's claims file reveals no evidence that contradicts the private podiatrist's conclusion.  Therefore, resolving any doubt in the Veteran's favor, the criteria for service connection for a plantar fasciitis have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Accordingly, the Veteran's claim is granted.


ORDER

Service connection for bilateral plantar fasciitis is granted.  


REMAND

Here, the Veteran seeks entitlement to service connection for a bilateral shoulder disorder.  Specifically, he contends that he began experiencing mild discomfort in his bilateral shoulders in the late 1990s, but did not seek medical treatment until approximately October 2007, at which time the burning sensation and numbness in his shoulders increased in severity.  During the course of his appeal, as addressed in the introduction, the Veteran clarified that while he initially filed for a "shoulder disability" the medical evidence obtained since that time showed that he actually had a cervical spine disability which may have been causing his shoulder pain.  It is noted that the Veteran has been granted service connection for degenerative disc disease of the cervical spine.

However, it is not clear whether the grant of service connection contemplated the complaints of shoulder pain.

The General Rating Formula for Diseases and Injuries of the Spine,  38 C.F.R. § 4.71a (2010), under which the Veteran's cervical spine disability is rated, directs that any associated objective neurological abnormalities should be evaluated separately under an appropriate diagnostic code.  

The Veteran has consistently reported experiencing pain in his bilateral shoulders since early 2000, and that this pain increased in severity, to include burning pain and numbness, in October 2007, an allegation that he is competent to make even as a layman.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

During the course of his appeal, the Veteran's bilateral shoulder pain and numbness has been attributed to a variety of diagnoses, to include mild tendonitis, myofascial pain, and cervical radiculitis.

At a VA joints examination in August 2007, the Veteran was diagnosed with very mild tendonitis of the shoulder, although x-rays were normal.

At a VA spine examination in July 2009, the Veteran was diagnosed with cervical spondylosis and degenerative disc disease.  The Veteran reported neck pain with pain and numbness extending out to the shoulders and intermittent pain into the left arm down to about the elbow, but there were normal motor findings in the upper extremities, and sensation was intact.  It does not appear that a separate objective neurologic component was diagnosed to account for the Veteran's shoulder pain.

Given the findings, the Board concludes that a VA examination is warranted in order to fully determine the cause of the Veteran's shoulder pain.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The examiner should be provided with the Veteran's claims file and a complete rationale should be provided for any opinion expressed.  

The examiner should specifically evaluate the Veteran's complaints of bilateral shoulder pain, and should determine if the pain is caused by the Veteran's cervical spine disability, by a neurologic disability that is related to the cervical spine disability, or by separate orthopedic disability.

In doing so, the examiner should answer the following questions:

a) should the very mild shoulder tendonitis should that was noted at the VA examination in 2007 be considered a chronic shoulder disability, and, if so, did the tendonitis begin during or was it otherwise caused by the Veteran's lengthy military service;

b) is there objective evidence of a neurological abnormality that is associated with the Veteran's service connected  cervical spine disability.

2.  When the development requested has been completed, the claim should be readjudicated.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


